Appeal by the defendant from a judgment of the County Court, Nassau County (Mackston, J.), rendered June 8, 1989, convicting him of burglary in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that his guilt was not proven *467beyond a reasonable doubt in view of the claimed inconsistencies in the People’s case. We find there was legally sufficient evidence to support the defendant’s conviction. Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contention that he was deprived of a fair trial due to the comments made by the prosecutor during summation is not preserved for appellate review (see, People v Balls, 69 NY2d 641; People v Anderson, 161 AD2d 719; People v Munoz, 157 AD2d 863). In any event, we find that the prosecutor’s comments did not deprive the defendant of a fair trial (see, People v Madera, 167 AD2d 485).
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review or without merit. Mangano, P. J., Bracken, Sullivan and Miller, JJ., concur.